DETAILED ACTION
This Office Action is in response to Amendment filed June 23, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the gate of the transistor” “formed in a trench in the gallium nitride substrate” recited in claim 6 where “the gate is formed directly on the gallium nitride substrate” as recited on line 5 of the amended claim 1 must be shown or the feature canceled from the claim, because (a) even if arguendo the dielectric layer 306a is a part of the claimed gate in Fig. 10 of current application, the dielectric layer 306a is formed directly on the gallium nitride substrate 301 in Fig. 10 of current application, and (b) therefore, the dielectric layer 306a, which is a part of the gate, is not “formed in a trench of the gallium nitride substrate” as recited on line 5 of the amended claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “a gate” recited on lines 5-6 refers to, and it is not clear whether the gate refers to the conductive layer 306b of the gate stack 306 in Fig. 10 of current application, or the gate refers to the gate stack 306, because (a) the gate stack 306 includes the dielectric 306a, (b) Applicants further claim that “the gate is formed directly on the gallium nitride substrate” on line 5, which appears to suggest that the claimed gate is the gate stack 306, and (c) however, one of ordinary skill in the art would not describe the configuration shown in the elected embodiment of Fig. 10 of current application that “a first Schottky diode … coupled between the first connection terminal and the gate of the transistor” and “a second Schottky diode coupled between the second connection terminal and the gate of the transistor” as recited on lines 6-9 since the limitations recited on lines 6-9 suggest that both the first and the second Schottky diode are coupled to the dielectric layer 306a of the gate stack 306 as well as being coupled to the conductive layer 306b, which does not appear to make sense as a dielectric layer is not coupled to an electrode unless the dielectric layer and the electrode are in direct contact with each other, which is not the case in current application.
(2) Further regarding claim 1, it is not clear what the limitations “a first Schottky diode … coupled between the first connection terminal and the gate of the transistor” and “a second Schottky diode coupled between the second connection terminal and the gate of the transistor” recited on lines 6-9 refer to, because (a) Applicants do not specifically claim where the first and second Schottky diode are coupled to, and (b) Applicants do not claim whether the first Schottky diode is coupled to both the first connection terminal and the gate of the transistor, and the second Schottky diode is coupled to both the second connection terminal and the gate of the transistor.
Claims 2-7 depend on claim 1, and therefore, claims 2-7 are also indefinite.
(3) Regarding claim 3, it is not clear what the claim limitation of claim 3 suggests, because (a) it appears that Applicants claim that the first and second connection terminals, rather than any electrode of the transistor, receives a voltage, and (b) it is not clear how the first and second connection terminals can both control the transistor to an on state or off state, respectively.
(4) Further regarding claim 3, it is not clear what “a first fixed voltage” recited on line 2 and “a second fixed voltage” recited on line 4 each refers to, and whether there is a single power source or two power sources for proving the first and second fixed voltage; i.e. the single power source or two power sources generate(s) a fixed voltage.
(5) Regarding claim 6, it is not clear whether claim 6 in conjunction with the amended claim 1 was originally disclosed, and is directed to Applicants’ elected species shown in Figs. 9-11 of current application, because (a) as the Examiner noted in the Drawings objection above, the dielectric layer 306a shown in Fig. 10 of current application is not formed in a trench in the gallium nitride substrate 301 where “the gate is formed directly on the gallium nitride substrate” as recited on line 5 of the amended claim 1, and (b) in other words, after the amendment to claim 1, the definition of the “gallium nitride substrate” appears to have changed, and therefore, the aluminum-gallium nitride layer 303 may not be a part of the claimed gallium nitride substrate.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7, as best understood, is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Jeon et al. (US 9,306,544)
Regarding claims 1-3, 5 and 7, Jeon et al. disclose an electronic component (Fig. 3 or 4, and Fig. 6) comprising: gallium nitride substrate (composite layer of SUB10 and SL10) (col. 9, lines 22-24 and 29-30); first and second connection terminals (source terminal S2 and wring connected to source terminal S2, respectively) formed on the gallium nitride substrate; a field-effect power transistor (TR1) (col. 5, lines 62-67) formed on the gallium nitride substrate (composite layer of SUB10 and SL10) and including a gate (G1 which is composite structure of second semiconductor layer SL20 and gate electrode G10 in Fig. 3 or composite structure of second semiconductor layer SL20, gate insulating layer GI10 and gate electrode G10 in Fig. 4), because Applicants’ gate also comprises a plurality of layers as discussed above under 35 USC 112(b) rejections, source (S1), and drain (D1), wherein the gate is formed directly on the gallium nitride substrate, see Figs. 3 and 4 with the claimed gate including a plurality of layers; a first Schottky diode (DD1) (col. 2, lines 22-23) formed on the gallium nitride substrate and coupled between the first connection terminal (source terminal S2) and the gate (G1 which is composite structure of second semiconductor layer SL20 and gate electrode G10 in Fig. 3 or composite structure of second semiconductor layer SL20, gate insulating layer GI10 and gate electrode G10 in Fig. 4) of the transistor, and a second Schottky diode (DD2) (col. 2, lines 22-23) formed on the gallium nitride substrate (composite layer of SUB10 and SL10) and coupled between the second connection terminal (wiring connected to source terminal S2) and the gate (G1 which is composite structure of second semiconductor layer SL20 and gate electrode G10 in Fig. 3 or composite structure of second semiconductor layer SL20, gate insulating layer GI10 and gate electrode G10 in Fig. 4) of the transistor (claim 1), wherein the first Schottky diode (DD1) has a first electrode (electrode closer to G1) connected to the gate (G1) of the transistor (TR1) and a second electrode (electrode closer to S2) connected to the first connection terminal (S1) (claim 2), wherein the first connection terminal (S2) is configured to receive a first fixed voltage corresponding to a voltage for controlling the transistor (TR1) to a first state, on or off, and the second connection terminal (wiring connected to S1) is intended to receive a second fixed voltage corresponding to a voltage for controlling the transistor to a second state, off or on, which is indefinite as discussed above as well as being directed to an intended use (claim 3), the second Schottky diode (DD2) has a first electrode (electrode closer to G1) connected to the gate of the transistor (TR1) and a second electrode (electrode closer to S2) connected to the second connection terminal (wiring connected to S2) (claim 5), and further comprising a drain connection terminal (wiring connected to D1), a source connection terminal (wiring connected to S1), and a gate connection terminal (wiring connected to G1) respectively connected to the drain (D1), to the source (S1), and to the gate (G1) of the transistor (TR1) (claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 9,306,544) in view of Chen et al. (US 2019/0096879)  The teachings of Jeon et al. are discussed above.
Jeon et al. differ from the claimed invention by not showing that the second Schottky diode has an electrode formed in a trench in the gallium nitride substrate.
Chen et al. disclose an electronic component (Fig. 7), wherein a second Schottky diode (Schottky diode 20f) has an electrode (C) formed in a trench in the gallium nitride substrate (104 or composite structure of 100 and 104).
Since both Jeon et al. and Chen et al. teach an electronic component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second Schottky diode disclosed by Jeon et al. can have an electrode formed in a trench in the gallium nitride substrate as disclosed by Chen et al., because (a) an electrode of a semiconductor device such as a diode or another HEMT device coupled to a HEMT device has been commonly formed in a trench in a substrate to improve ohmic contact and/or to reduce resistivity, which would improve a device performance, and (b) an electrode of the second Schottky diode in the trench in the gallium nitride substrate would also make the contact structure firmer than an electrode of the second Schottky diode formed on the gallium nitride substrate, which would lengthen the lifetime of the electronic component.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda (US 10,263,538)
Pullen et al. (US 6,304,137)
Barauna et al. (US 9,685,857)
Boulharts et al. (US 9,543,841)
Jiang (US 11,335,799)
Prechtl et al. (US 9,142,550)
Briere (US 7,915,645)
Zhang et al. (US 9,859,882)
Huang et al. (US 9,484,418)
Jeon et al. (US 9,087,704)
Cheah et al. (US 8,546,849)
Machida et al. (US 7,825,435)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K./Primary Examiner, Art Unit 2815                                                           /JAY C KIM/                                                                                 Primary Examiner, Art Unit 2815                                                                                                                                                                                                               August 12, 2022